                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

CHAD BROWNE,                    §
                                §
           Plaintiff,           § CIVIL ACTION NO. 5:18-CV-00093-RWS
                                §
v.                              §
                                §
TDCJ-CID CENTRAL CLASSIFICATION §
OFFICE,                         §
                                §
           Defendant.           §

                                              ORDER

       The Plaintiff Chad Browne, an inmate of the Texas Department of Criminal Justice

(“TDCJ”), Correctional Institutions Division proceeding pro se, filed this civil rights lawsuit under

42 U.S.C. § 1983 complaining of violations of his constitutional rights. This Court referred the

case to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges. The sole named Defendant is the TDCJ Central Classification Office in

Huntsville, Texas.

       TDCJ currently houses Plaintiff in the Telford Unit in New Boston, Texas. However,

Plaintiff alleges that, prior to May 2018, he was housed in the Neal Unit in Amarillo, Texas, and

was supposed to remain there for the rest of his life. According to Plaintiff, he was transferred to

the Telford Unit while the Neal Unit underwent renovations. Plaintiff contends that another inmate

from the Neal Unit could have been transferred to the Telford Unit instead of him. Upon being

moved, Plaintiff asserted “I feel you are retaliating against me because of my past,” but did not

elaborate further.
       After review of the pleadings, the Magistrate Judge recommended the lawsuit be dismissed

without prejudice for failure to state a claim upon which relief may be granted. Docket No. 11.

The Magistrate Judge determined Plaintiff has no constitutionally protected liberty interest in

remaining at any particular unit and the claim of retaliation was too vague and conclusory to set

out a viable constitutional claim.

       Plaintiff received a copy of the Report on April 18, 2019, but filed no objections thereto.

Instead, on May 2, 2019, Plaintiff filed a “motion for compensation.” Docket No. 13. In this

motion, Plaintiff stated he is willing to accept money instead of a transfer back to the Neal Unit.

He expresses frustration that he believes he was lied to about staying at the Neal Unit. Plaintiff

did not address the Magistrate Judge’s Report or any of the proposed findings and conclusions

therein.

       A district court need not consider “[f]rivolous, conclusive, or general objections.” Battle

v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (quoting Nettles v. Wainwright, 677

F.2d 404, 410 n.8 (5th Cir. 1982), overruled on other grounds by Douglass v. U.S. Auto. Ass’n, 79

F.3d 1415 (5th Cir. 1996)). Further, findings to which no specific objections are made do not

require de novo review; the Court need only determine whether the R&R is clearly erroneous or

contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). Nonetheless, the

Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge and agrees

with the Report of the Magistrate Judge. See United States v. Raddatz, 447 U.S. 667, 683 (1980)

(“[T]he statute permits the district court to give to the magistrate’s proposed findings of fact and

recommendations ‘such weight as [their] merit commands and the sound discretion of the judge

warrants, . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is accordingly




                                            Page 2 of 3
       ORDERED the Plaintiff’s objections are overruled and the Report of the Magistrate Judge

(Docket No. 11) is ADOPTED as the opinion of the District Court. It is further

       ORDERED the above-styled civil action is DISMISSED WITHOUT PREJUDICE for

failure to state a claim upon which relief may be granted.


       So ORDERED and SIGNED this 23rd day of July, 2019.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                           Page 3 of 3
